  

Exhibit 10.2

 

AMENDMENT NO. 1 TO

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF

BREITBURN ENERGY PARTNERS I, L.P.

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
BREITBURN ENERGY PARTNERS I, L.P. (this “Amendment”), dated as of May 8, 2012,
is entered into by (i) BEP (GP) I, LLC, a Delaware limited liability company
(the “General Partner”) and the general partner of BreitBurn Energy Partners I,
L.P., a Delaware limited partnership (the “Partnership”), and (ii) BreitBurn
Energy Partners L.P., a Delaware limited partnership (the “Limited Partner”) and
the limited partner of the Partnership, pursuant to Section 12.2 of the Amended
and Restated Agreement of Limited Partnership of BreitBurn Energy Partners I,
L.P., dated as of May 5, 2003, as amended (as so amended, the “Partnership
Agreement”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Partnership Agreement.

 

RECITALS:

 

WHEREAS, the Limited Partner is the sole limited partner of the Partnership and
the General Partner is the sole general partner of the Partnership.

 

WHEREAS, the Limited Partner and the General Partner have determined it to be in
the best interests of the Partnership to enter into this Amendment for the
purpose of amending the Partnership Agreement’s liquidation and termination
provisions.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.          Amendment. The Partnership Agreement is hereby amended as follows:

 

(a)          The introductory paragraph to Section 10.3 of the Partnership
Agreement is hereby amended by adding the following proviso to the end of the
first sentence thereof:

 

“; provided further, however, that if the dissolution is caused by the events
specified in Section 10.1(b), the General Partner shall act as liquidator or may
appoint in writing one or more liquidators who shall have full authority to wind
up the affairs of the Partnership and make final distribution as provided in any
dissolution agreement signed by the General Partner and the Limited Partner, or
any successor in interest thereto.”

 

(b)          Section 10.3(b) of the Partnership Agreement is hereby amended to
include the following sentence as the last sentence of Section 10.3(b) of the
Partnership Agreement:

 

“Notwithstanding anything to the contrary in this Section 10.3(b), if the
dissolution is caused by the events specified in Section 10.1(b), the liquidator
shall, after making payment or provision for all debts and liabilities of the
Partnership, distribute the properties and assets of the Partnership as provided
in any dissolution agreement signed by the General Partner and the Limited
Partner, or any successor in interest thereto.”

 

 

 

 

2.          Agreement in Effect. Except as hereby amended, the Partnership
Agreement shall remain in full force and effect.

 

3.          Applicable Law. This Amendment shall be construed in accordance with
and governed by the laws of the State of Texas, without regard to principles of
conflicts of law.

 

4.          Invalidity of Provisions. If any provisions of this Amendment are or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment on, and effective
as of, the date first set forth above.

 

 

  bep (gp) i, llc         By: Pacific Coast Energy Company LP, its sole member  
      By: /s/ Randall H. Breitenbach   Name: Randall H. Breitenbach   Title:
Chief Executive Officer

 

  Breitburn energy partners l.p.         By: BreitBurn GP, LLC, its general
partner         By: /s/ Halbert S. Washburn   Name: Halbert S. Washburn   Title:
Chief Executive Officer

  



Amendment No. 1 to Amended and Restated Partnership Agreement

Signature Page

1 of 1



 

 

 

